Title: To Thomas Jefferson from Thomas Leiper, 19 April 1822
From: Leiper, Thomas
To: Jefferson, Thomas


Dear Sir
Philada
April 19th 1822
Annexed you have a Copy of an order drawn on me for seventy Five Dollars by a certain George G Leiper on Thomas Leiper and son. we have no such firm here. My son George G Leiper being here I handed to him the order who afirmed he never wrote it indeed I could have certified this myself—But how came your name to be on the back of the order from that circumstances I had got my consent to have paid the order but on second thought I had better not but I thought it necessary to give you this information. I received your letter by Mr Watson now Doctor Watson and wrote at the time and made very free with men and things but had not got my own consent to forward it—I am with most esteem & respectYour most obedient servantThomas Leiper